MEMORANDUM OF DECISION.
Lori D’Amico appeals from a judgment denying her motion to reconsider and rescind pursuant to M.R.Civ.P. 60(b)(1) the dismissal of her claim against John W. Childs entered in the Superior Court (Androscoggin County, Delahanty, C.J.) because of her prior attorney’s failure to file a report of conference of counsel, as required by M.R.Civ.P. 16(c)(1). Contrary to her contention, following repeated warnings as to the consequences of failing to file the report, it was not an abuse of discretion for the court to dismiss the underlying claim, Terjelian v. Concord Group Ins. Co., 606 A.2d 197 (Me.1992), nor was it an abuse of discretion to refuse to rescind its prior order, Allen v. Allen, 603 A.2d 482, 483 (Me.1992).
The entry is:
Judgment affirmed.
All concurring.